        Case 7:17-cr-00225-NSR Document 159 Filed 10/15/20 Page 1 of 2


                                                                                         April 8, 2020 P.M.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                       WAIVER OF RIG HTTP BE PRESENT
                        -V-
                                                                       AT CRIMINAL PROCEEDING

CHUKWUEMEKA OKPARAEKE/                                                 S4 17-CR"225(NSR)
                                 Defendant,



Check Proceedingthat Applies

 x Entry of Plea of Guiity

         am aware that! have been charged with violations of federal law. I have consulted with my
        stand-by counsel aboutthose charges, i have decided that I wish to enters plea of guilty to certain
        charges. ! understand ! have a right to appear before a judge in a courtroom in the Southern
        Districtof New York to enter my plea of guilty and to have my stand-by counsel beside me as I do.
        I am also aware that the public health emergency created by the COVID-19 pandemic has
        interfered with travel and restricted access to the federal courthouse. I have discussed these
        issues with my stand-by counsel. By signing this document, I wish to advise the court that I
        willingly give up my rightto appear in person before the judge to enter a plea of guiity. By signing
        this document/1 also wish to advisethecourtthat! willingly give up any right I might have to have
        my stand-by counsel nextto me as I enter my plea so long as the following conditions are met. I
        wantto be able to participate in the proceeding and to be able to speak on my own behalf during
        the proceeding, I also want the ability to speak privately with my stand-by counsel at any time
        during the proceeding if I wish to do so.




Date:              Chukwuemeka Okparaeke                   /s/ Chukwuemeka Okparaeke
                Print Name                                Signature of Defendant (Pro Se}




        Sentence


        I understand that I have a rightto appear before a judge in a courtroom in the Southern District
        of New York at the time of my sentence and to speak directly in that courtroom to the judge who
        will sentence me.! am also aware that the public health emergency created by the COVID-19
        pandemic has interfered withtravel and restricted access to the federal courthouse. Idonotwish
        to wait until the end of this emergency to be sentenced. I have discussed these issues with my
        attorney and wiiiingiygive upmyrightto be present, at the time my sentence is imposed, in the
        courtroom with my attorney and the judge who will impose that sentence. By signing this
        document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
        the Southern Districtof New York for my sentencing proceeding as well as my right to have my
        attorney next to me at the time of sentencing on the following conditions. I want my attorney to
        Case 7:17-cr-00225-NSR Document 159 Filed 10/15/20 Page 2 of 2




         be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
         I also want the abilityto speak privately with my attorney at any time during the proceeding if I
         wishtodoso.



Date:
                 Print Name Signature of Defendant

i hereby affirmthat lam aware of my obligation to discuss with the defendant the charges against him/
the defe ndant's rights to attend and participate in the criminal proceedings encompassed bythis waiver;
and this waiver and consentform. i affirm that the defendant knowingly and voluntarily consents to the
proceedings being held with the defendant and me both participating remotely.


0 ^g. Margaret M. Sha!!ey /s/Margaret M. Shalley
                 Print Name Signature of Stand-By Defense Counsel




Addendumfora defendantwhorequiresservicesofan interpreter;


I used the services of an interpreterto discuss these issues with the defendant. The interpreter also
translated this document, in its entirety/to the defendant before the defendant signed it. The
interpreter's name is:



Date:
                Signature of Defense Counsel




Accepted:
